DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower guide mounted to the vertical frame on a swivel as recited in claim 32 and where the lower guide is adjustably mounted to the vertical frame for adjusting a height of the lower guide as recited in claim 34 the  must be shown or the feature(s) canceled from the claim(s).  As best shown in Applicant’s Fig. 1 and 4, the lower guides 18 are not mounted to the vertical frame 28, but rather mounted to telescoping posts 48.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18-19, 21, 23, 27-29, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luecke (US Pat. No. 5,066,005, Nov. 19, 1991)
Luecke was cited in the IDS filed on 08/10/2020.
Regarding claim 18, Luecke teaches a reformer comprising: a) a frame assembly 12 (see Fig. 1 below and col. 4, lines 18-33) including a horizontal frame (i.e., side boards 20) having first and second ends, and a vertical frame (i.e., comprised of end board 22 and two corner posts 24 attached thereon) secured to the horizontal frame 20 proximate to the first end and extending upward from the horizontal frame 20; b) a carriage 14 slidably mounted to the horizontal frame 20 (i.e., slidable on tracks 16 attached to the side boards 20, see col. 4, lines 39-43 and 57-68) so as to reciprocate between the first and second ends; c) a resistance element 18 (see col. 4, lines 22-24 and col. 5, lines 15-27) attached to the carriage 14 for biasing the carriage 13 to an equilibrium position between the first and second ends; d) at least one lower guide 68 mounted to the frame 12 at a position proximate to the first end of the horizontal frame 20; e) at least one upper guide 70 adjustably mounted to the vertical frame .(i.e., end board 22 and two corner posts 24 attached thereon); and f) a cord 64 (see col. 6, lines 1-6) connecting the carriage 14, the lower guide 68, and the upper guide 70 (see col. 6, lines 15-24). 
[AltContent: textbox (second end)][AltContent: textbox (first end)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    577
    1214
    media_image1.png
    Greyscale


Luecke is silent in explicitly teaching g) wherein the upper guide 70 is adjustable to a height that is at least 0.5 meters above the horizontal frame 20.  
Luecke, however, teaches that upper guide 70 is adjustably secured to a desired height via a knob 78 and clamp device 74 (see col. 6, lines 25-50) to permit infinite adjustment of the vertical position above the frame 12 to accommodate a range of motions corresponding to a user’s body size.  Furthermore, where conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (See MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Luecke such that upper guide 70 is adjustable to a height that is at least 0.5 meters above the horizontal frame 20 as mere optimization by routine experimentation in order to select a desired height of the upper guide 70 above the frame 12 to accommodate a range of motions corresponding to a user’s body size (see col. 6, lines 25-50).  
Regarding claim 19, Luecke is silent in explicitly teaching wherein the upper guide 70 is adjustable to a height that is up to about 1.5 meters above the horizontal frame.
Luecke, however, teaches that upper guide 70 is adjustably secured to a desired height via a knob 78 and clamp device 74 (see col. 6, lines 25-50) to permit infinite adjustment of the vertical position above the frame 12 to accommodate a range of motions corresponding to a 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Luecke such that upper guide 70 is adjustable to a height that is at least 1.5 meters above the horizontal frame 20 as mere optimization by routine experimentation in order to select a desired height of the upper guide 70 above the frame 12 to accommodate a range of motions corresponding to a user’s body size (see col. 6, lines 25-50).  
Regarding claim 21, Luecke teaches a reformer comprising: a) a frame assembly 12 (see Fig. 1 below and col. 4, lines 18-33) including a horizontal frame (i.e., side boards 20) having first and second ends, and a vertical frame (i.e., comprised of end board 22 and two corner posts 24 attached thereon) secured to the horizontal frame 20 proximate to the first end and extending upward from the horizontal frame 20; b) a carriage 14 slidably mounted to the horizontal frame 20 (i.e., slidable on tracks 16 attached to the side boards 20, see col. 4, lines 39-43 and 57-68) so as to reciprocate between the first and second ends; c) a resistance element 18 (see col. 4, lines 22-24 and col. 5, lines 15-27) attached to the carriage 14 for biasing the carriage 13 to an equilibrium position between the first and second ends; d) at least one lower guide 68 mounted to the frame 12 at a position proximate to the first end of the horizontal frame 20; e) at least one upper guide 70 adjustably mounted to the vertical frame (i.e., end board 22 and two corner posts 24 attached thereon) at an elevation above the lower guide 68, the upper guide 70 securable to the vertical frame 24 at any one of a plurality of different heights above the lower guide 68 (see col. 6, lines 25-50) relative to the carriage 14; and f) a cord 64 (see col. 6, lines 1-6) connecting the carriage 14, the lower guide 68, and the upper guide 70 for pulling by a user to urge the carriage to slide along the horizontal frame. (see col. 6, lines 15-24). 

Luecke, however, teaches that upper guide 70 is adjustably secured to a desired height via a knob 78 and clamp device 74 (see col. 6, lines 25-50) to permit infinite adjustment of the vertical position above the frame 12 to accommodate a range of motions corresponding to a user’s body size.  Furthermore, where conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (See MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Luecke such that upper guide 70 is adjustable to a height where at least one of the different heights being at least 0.5 meters above the horizontal frame 20 as mere optimization by routine experimentation in order to select a desired height of the upper guide 70 above the frame 12 to accommodate a range of motions corresponding to a user’s body size (see col. 6, lines 25-50).  
Regarding claim 23, Luecke teaches wherein the cord 64 has a proximal portion (at anchoring point 72, see Fig. 1 above, and col. 6, lines 1-5) connected to the carriage 14, extends in a generally horizontal direction from the proximal portion 72 to the lower guide 68, passes through the lower guide 68, extends generally upwardly from the lower guide 68 to the upper guide 70, passes through the upper guide 70, and has a distal portion (at handle portion 64A) extending from the upper guide 70 for pulling by the user to translate the carriage 14 along the horizontal frame 20 relative to the lower 68 and upper 70 guides.
Regarding claim 27, Luecke teaches a reformer comprising: a) a frame assembly 12 (see Fig. 1 below and col. 4, lines 18-33) including a horizontal frame (i.e., side boards 20) having first and second ends, and a vertical frame (i.e., comprised of end board 22 and two corner posts 24 attached thereon) secured to the horizontal frame 20 proximate to the first end and extending upward from the horizontal frame 20; b) a carriage 14 slidably mounted to the 
Luecke is silent in explicitly teaching the upper guide 70 being adjustable to a height of at least 0.5 meters above the horizontal frame 20.  
Luecke, however, teaches that upper guide 70 is adjustably secured to a desired height via a knob 78 and clamp device 74 (see col. 6, lines 25-50) to permit infinite adjustment of the vertical position above the frame 12 to accommodate a range of motions corresponding to a user’s body size.  Furthermore, where conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (See MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art at the time of the inventionof the claimed invention to modify the device of Luecke such that upper guide 70 is adjustable to a height that is 0.5 meters above the horizontal frame 20 as mere optimization by routine experimentation in order to select a desired height of the upper guide 70 above the frame 12 to accommodate a range of motions corresponding to a user’s body size (see col. 6, lines 25-50).  

Luecke, however, teaches that upper guide 70 is adjustably secured to a desired height via a knob 78 and clamp device 74 (see col. 6, lines 25-50) to permit infinite adjustment of the vertical position above the frame 12 to accommodate a range of motions corresponding to a user’s body size.  Furthermore, where conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (See MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Luecke such that upper guide 70 is adjustable to a height of 1.5 meters above the horizontal frame 20 as mere optimization by routine experimentation in order to select a desired height of the upper guide 70 above the frame 12 to accommodate a range of motions corresponding to a user’s body size (see col. 6, lines 25-50).  
Regarding claim 29 Luecke teaches wherein the upper guide 70 is adjustable to a height, but is silent in explicitly teaching at a height such that the equilibrium position of the carriage 14 is located at a downward angle that is at least 25 degrees from horizontal relative to the upper guide 70.
The Office notes, however, that any number of angles can be drawn from the upper guide (i.e., pulley 70) to the carriage 14 relative to any number of heights in which the pulley 70 can be vertically adjusted.  Furthermore, where conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (See MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Luecke such that the upper guide 70 is adjustable to a height such that the equilibrium position of the carriage 14 is located at a downward angle that is at least 25 degrees from horizontal relative to the upper guide 70 as mere optimization by routine 
Regarding claim 36, Luecke teaches wherein the vertical frame 24 comprises a slot 76 (see col. 6, lines 25-40) and the upper guide 70 is mounted to the slot 76 (via clamp device 74) of the vertical frame 24.

Claims 24, 32-33, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luecke, as applied to claim 21 and 27 above, in view of Baudhuin (US PG Pub. No. US 2008/0171643, July 17, 2008)
Luecke teaches the invention as substantially claimed.
Baudhuin was cited in the IDS filed on 08/10/2020.
Regarding claims 24 and 27, Luecke is silent in explicitly teaching wherein the frame assembly includes a plurality of vertically spaced apart apertures along the vertical frame, and wherein a guide mount connects the upper guide to the vertical frame, the guide mount having a pin engageable3 6703382U.S Pat. Appin. No. 16/854,982Voluntary Amendment dated June 29, 2021with any one of the apertures for securing the upper guide at any one of the different heights along the frame.
Baudhuin, however, in an analogous art teaches a reformer having a vertical frame 200 and horizontal frame assembly 212 wherein the frame assembly includes a plurality of vertically spaced apart apertures 220 along the vertical frame 200, and wherein a guide mount 10 connects an upper guide (i.e., pulley 15, see Fig. 1 and 5 below) to the vertical frame, the guide mount 10 having a pin 60 (see para. [0045] and Figs. 1 and 5 below) engageable3 6703382U.S Pat. Appin. No. 16/854,982Voluntary Amendment dated June 29, 2021with any one of the apertures 220 for securing the upper guide 10 at any one of the different heights along the frame.

    PNG
    media_image2.png
    452
    486
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    388
    499
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Luecke such that the frame assembly includes a plurality of vertically spaced apart apertures 220,230 along the vertical frame and to substitute the vertical guides 70 with a guide mount 10 that connects an upper guide 15 to the vertical frame, the guide mount 10 having a pin engageable3 60 6703382U.S Pat. Appin. No. 16/854,982Voluntary Amendment dated June 29, 2021with any one of the apertures 220,230 for securing the upper guide 10 at any one of the different heights along the frame in order to provide adjustable height of the upper guides (i.e., pulleys) at select vertical intervals..
Regarding claim 32, Luecke as modified by Baudhuin teaches wherein the upper guide 15 is mounted to the vertical frame on a swivel (i.e., 50, see Baudhuin, Fig. 1 above and para. [0034]).
Regarding claim 33, Luecke teaches wherein the lower guide 68 can be attached to the vertical frame 66 at a fixed height above the frame (see Luecke, col. 6, lines 15-17), but is silent in explicitly teaching wherein the lower guide is mounted to the vertical frame on a swivel.
Baudhuin, however, teaches wherein guides 15 which can be mounted to the vertical frame on a swivel 50 (see Baudhuin, Fig. 1 above and para. [0034]).
.

Allowable Subject Matter
Claims 20, 22, 25-26, 30-31, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANDREW S LO/Primary Examiner, Art Unit 3784